Citation Nr: 1102840	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-20 116	)	DATE
			)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether termination of the appellant's death pension benefits, 
effective May 1, 2008, based on excessive countable income was 
proper.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to January 
1948.  He died in May 2007.   The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) 
in Philadelphia, Pennsylvania.  The ROIC terminated the 
appellant's death pension benefits effective May 1, 2008, because 
the appellant's countable income exceeded the maximum amount 
allowed by law.  The appeal was subsequently adjudicated by the 
Regional Office in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Effective from July 1, 2007, the appellant was awarded death 
pension benefits on account of her spouse's death.

2.  In February 2008, the appellant reported a change in her 
income, namely the receipt of Social Security death benefits. 

3.  Effective from May 1, 2008, the appellant's countable annual 
income exceeded the annual income limit set by law for payment of 
VA death pension benefits, thus necessitating termination of her 
benefits.  


CONCLUSION OF LAW

Effective from May 1, 2008, the criteria for death pension 
benefits for the appellant were not met.  38 U.S.C.A. §§ 1503, 
1541 (West 2002); 38 C.F.R. §§ 3.3(b)(3), 3.21, 3.271, 3.272, 
3.273 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2008), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

However, the United States Court of Appeals for Veterans Claims 
has held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions are 
not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential opinion 
that there is no duty to notify a claimant where the claim cannot 
be substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit and no duty to assist a claimant where there is 
no reasonable possibility that such aid could substantiate the 
claim.  VAOPGCPREC 5-2004.  The Board notes that the essential 
facts in this case have been fully developed and are not in 
dispute.

As will be discussed, there is no legal entitlement to the 
benefits claimed, therefore there is no reasonable possibility 
that further notice or assistance would aid in substantiating 
this claim.  Thus, any deficiencies of notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the provisions 
regarding notice and assistance is not required if no reasonable 
possibility exists that any notice or assistance would aid the 
appellant in substantiating the claim).

Legal Criteria and Analysis

The Secretary shall pay to the surviving spouse of each Veteran 
of a period of war who met the service requirements prescribed in 
section 1521(j) of this title, or who at the time of death was 
receiving (or entitled to receive) compensation or retirement pay 
for a service-connected disability, pension at the rate 
prescribed by this section, as increased from time to time under 
section 5312 of this title.  38 U.S.C.A. § 1541(a).  Each time 
there is an increase under 38 U.S.C.A. § 5312, the actual rates 
will be published in the "Notices" section of the Federal 
Register.  38 C.F.R. § 3.23.

The surviving spouse of a Veteran who met the wartime service 
requirements will be paid the maximum rate of pension, reduced by 
the amount of her countable income.  38 C.F.R. §§ 3.23, 3.273.  
Payments from any kind from any source shall be counted as income 
during the 12-month period in which received, unless specifically 
excluded under 38 C.F.R. § 3.272. 38 C.F.R. § 3.271.  
Nonrecurring income (income received on a one-time basis) will be 
counted, for pension purposes, for a full 12-month period 
following receipt of the income.  38 C.F.R. § 3.271(c).

In order for the appellant not to have excessive income, it must 
be determined that the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as if published in 
VA regulations.  38 C.F.R. § 3.21. The MAPR is revised every 
December 1st and is applicable for the following 12-month period.  

As noted in the May 2009 statement of the case, the applicable 
MAPR in effect on December 1, 2007, was $7,498.00.  See 38 C.F.R. 
§ 3.23(a)(5); M21-1, Part I, Appendix B.

For purposes of determining the surviving spouse's income, 
unreimbursed medical expenses of the spouse will be excluded if 
they were in excess of 5 percent of the applicable maximum annual 
pension rate or rates for the spouse (including increased pension 
for family members but excluding increased pension because of 
need for aid and attendance or being housebound) as in effect 
during the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g)(2) (2010).

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272 and therefore is 
included as countable income.  Certain un- reimbursed medical 
expenses (in excess of five percent of the MAPR) may be excluded 
from countable income for the same 12- month annualization period 
to the extent they were paid.  38 C.F.R. § 3.272.

Here, in a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, received in June 2007, the appellant 
reported that her income consisted of savings in the amount of 
$500.  No other income was reported.  

In October 2007, the ROIC determined that the appellant that she 
was entitled to death pension benefits, effective July 1, 2007.  

In subsequent letters dated in December 2007 and January 2008, 
the Regional Office in St. Petersburg reminded the appellant of 
the importance of immediately informing VA should there be any 
change in her income or dependents.  

In February 2008, the appellant informed VA that she would be in 
receipt of additional income.  In this regard, the appellant 
indicated that beginning on or around April 16, 2008, she will be 
receiving monthly Social Security death benefits in the amount of 
$857.00.  

In an October 2008 letter, the ROIC advised the appellant that it 
had terminated the appellant's death pension award based on her 
February 2008 report of income change.  The date of termination 
of VA death pension benefits was made effective from May 1, 2008. 

As noted, the maximum allowable rate for a surviving spouse with 
no children for the period from December 1, 2007, to December 1, 
2008, was $7,498.  The Board acknowledges the appellant's 
apparent financial difficulty and is sympathetic to her 
situation; however since her income effective from May 1, 2008, 
exceeded the statutory limit during the period in question, she 
is no longer entitled to VA nonservice-connected death pension 
benefits.  The governing criteria in this regard are explicit:  
if an appellant's annual countable income exceeds the maximum 
annual income limitations for death pension benefits, with 
consideration of specific exclusions, such as unreimbursed 
medical expenses, entitlement to such benefits may not be 
established.  The Board also points out that the appellant 
reported an additional increase in her Social Security benefits, 
which only adds to the amount of income that currently exceeds 
the statutory limit.  See appellant's statement received in May 
2009.  Hence, as a matter of law, the appellant's claim is 
without legal merit, and must be denied as a matter of law.  See 
38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Effective from May 1, 2008, entitlement to death pension benefits 
was appropriately terminated due to a finding of countable income 
in excess of the maximum annual pension rate, and the appeal is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


